



TWILIO INC.
AMENDED AND RESTATED 2016 EMPLOYEE STOCK PURCHASE PLAN
The purpose of the Twilio Inc. Amended and Restated 2016 Employee Stock Purchase
Plan (“the Plan”) is to provide eligible employees of Twilio Inc. (the
“Company”) and each Designated Company (as defined in Section 11) with
opportunities to purchase shares of the Company’s Class A common stock, par
value $0.001 per share (the “Common Stock”). 2,400,000 shares of Common Stock in
the aggregate have been approved and reserved for this purpose, plus on January
1, 2017 and each January 1 thereafter, the number of shares reserved and
available for issuance under the Plan shall be cumulatively increased by the
lesser of (i) 1,800,000 shares of Common Stock, (ii) one percent of the number
of shares of Class A and Class B common stock of the Company issued and
outstanding on the immediately preceding December 31 or (iii) such lesser number
of shares of Common Stock determined by the Administrator.
The Plan includes two components: a Code Section 423 Component (the “423
Component”) and a non-Code Section 423 Component (the “Non-423 Component”). It
is intended for the 423 Component to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”) and the 423 Component shall be interpreted in
accordance with that intent (although the Company makes no undertaking or
representation to maintain such qualification). In addition, this Plan
authorizes the grant of options under the Non-423 Component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code.
Except as otherwise provided herein, the Non-423 Component will operate and be
administered in the same manner as the 423 Component.
1.Administration. The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, subplans, guidelines and practices for the administration
and operation of the Plan and for its own acts and proceedings as it shall deem
advisable, including to accommodate the specific requirements of local laws,
regulations and procedures for jurisdictions outside of the United States; (ii)
interpret the terms and provisions of the Plan; (iii) make all determinations it
deems advisable for the administration of the Plan; (iv) decide all disputes
arising in connection with the Plan; and (v) otherwise supervise the
administration of the Plan. All





--------------------------------------------------------------------------------





interpretations and decisions of the Administrator shall be binding on all
persons, including the Company and the Participants. No member of the Board or
individual exercising administrative authority with respect to the Plan shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder.
2.Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, the initial Offering will begin on the date of
the Company’s Initial Public Offering and will end on the following May 15th
(the “Initial Offering”). Thereafter, unless otherwise determined by the
Administrator, an Offering will begin on the first business day occurring after
each November 15th and May 15th and will end on the last business day occurring
on or before the following May 15th and November 15th, respectively. The
Administrator may, in its discretion, designate a different period for any
Offering, provided that no Offering shall exceed 27 months in duration.
3.Eligibility. All individuals classified as employees on the payroll records of
the Company and each Designated Company are eligible to participate in any one
or more of the Offerings under the Plan, provided that as of the first day of
the applicable Offering (the “Offering Date”) they are customarily employed by
the Company or a Designated Company for more than 20 hours a week, unless the
exclusion of employees who do not meet this requirement is not permissible under
applicable law. Notwithstanding any other provision herein, individuals who are
not contemporaneously classified as employees of the Company or a Designated
Company for purposes of the Company’s or applicable Designated Company’s payroll
system are not considered to be eligible employees of the Company or any
Designated Company and shall not be eligible to participate in the Plan. In the
event any such individuals are reclassified as employees of the Company or a
Designated Company for any purpose, including, without limitation, common law or
statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Company on the Company’s
or Designated Company’s payroll system to become eligible to participate in a
plan which is equivalent to this Plan is through the adoption of a subplan,
which specifically renders such individuals eligible to participate therein.





--------------------------------------------------------------------------------





4.Participation.
(a)Participants on Effective Date. Each eligible employee at the time of the
Initial Public Offering shall be deemed to be a Participant at such time. If an
eligible employee is deemed to be a Participant pursuant to this Section 4(a),
such individual shall be deemed not to have authorized payroll deductions or
contributions and shall not purchase any Common Stock hereunder unless he or she
thereafter authorizes payroll deductions or contributions by submitting (either
in electronic or written form, according to procedures established by the
Company) an enrollment form (in the manner described in Section 4(c)) by the end
of the Initial Offering or such earlier deadline as is specified by the
Administrator. If such a Participant does not authorize payroll deductions or
contributions by submitting (either in electronic or written form, according to
procedures established by the Company) an enrollment form by the end of the
Initial Offering (or such earlier deadline, as applicable), that Participant
will be deemed to have withdrawn from the Plan.
(b)Participants in Subsequent Offerings. An eligible employee who is not a
Participant on any Offering Date may participate in such Offering by submitting
(either in electronic or written form, according to procedures established by
the Company) an enrollment form to his or her appropriate payroll location at
least 15 business days before the Offering Date (or by such other deadline as
shall be established by the Administrator for the Offering).
(c)Enrollment. The enrollment form will (a) state a whole percentage to be
contributed from an eligible employee’s Compensation (as defined in Section 11)
per pay period, (b) authorize the purchase of Common Stock in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which shares of Common Stock purchased for such individual are to be issued or
transferred pursuant to Section 10. An employee who does not enroll in
accordance with these procedures will be deemed to have waived the right to
participate. Unless a Participant submits (either in electronic or written form,
according to procedures established by the Company) a new enrollment form or
withdraws from the Plan, such Participant’s contributions and purchases will
continue at the same percentage of Compensation for future Offerings, provided
he or she remains eligible.
(d)Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code and any
applicable law.





--------------------------------------------------------------------------------





5.Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of 1 percent up to a maximum of 15 percent of such
employee’s Compensation for each pay period; provided, however, that if payroll
deductions are not permitted or problematic under applicable law or for
administrative reasons, the Company, in its discretion, may allow eligible
employees to contribute to the Plan by other means. The Company will maintain
book accounts showing the amount of payroll deductions or other contributions
made by each Participant for each Offering. No interest will accrue or be paid
on payroll deductions or other contributions, unless required under applicable
law.
6.Contribution Changes. Except in the event of a Participant increasing his or
her contributions from 0 percent during the first Offering as specified in
Section 4(a) or as may be determined by the Administrator in advance of an
Offering, a Participant may not increase his or her contributions during any
Offering and may only decrease his or her contributions once during an Offering.
However, during an Offering, a Participant may increase or decrease his or her
contributions with respect to the next Offering (subject to the limitations of
Section 5) by submitting (either in electronic or written form, according to
procedures established by the Company) a new enrollment form at least 15
business days before the next Offering Date (or by such other deadline as shall
be established by the Administrator for the Offering). The Administrator may, in
advance of any Offering, establish rules permitting a Participant to increase,
decrease or terminate his or her contributions during an Offering.
7.Withdrawal. A Participant may withdraw from participation in the Plan by
submitting a notice of withdrawal to his or her appropriate payroll location
(either in electronic or written form, according to procedures established by
the Company). The Participant’s withdrawal will be effective as of the next
business day. Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan to him or her
(after payment for any Common Stock purchased before the effective date of
withdrawal). Partial withdrawals are not permitted. Such an employee may not
begin participation again during the remainder of the Offering, but may enroll
in a subsequent Offering in accordance with Section 4.
8.Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of shares of Common
Stock determined by dividing such Participant’s accumulated contributions on
such Exercise Date by the lower of (i) 85 percent of the Fair Market Value of
the Common Stock on the Offering Date, or (ii) 85 percent of the Fair Market





--------------------------------------------------------------------------------





Value of the Common Stock on the Exercise Date, (b) 5,000 shares; or (c) such
other lesser maximum number of shares as shall have been established by the
Administrator in advance of the Offering; provided, however, that such Option
shall be subject to the limitations set forth below. Each Participant’s Option
shall be exercisable only to the extent of such Participant’s accumulated
payroll deductions and/or other contributions on the Exercise Date. The purchase
price for each share purchased under each Option (the “Option Price”) will be 85
percent of the Fair Market Value of the Common Stock on the Offering Date or the
Exercise Date, whichever is less.
Notwithstanding the foregoing, no Participant may be granted an Option hereunder
if such Participant, immediately after the Option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the Option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.
9.Exercise of Option and Purchase of Shares. Each employee who continues to be a
Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated contributions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan; provided that, with
respect to the Initial Offering, the exercise of each Option shall be
conditioned on the closing of the Company’s Initial Public Offering on or before
the Exercise Date. Any amount remaining in a Participant’s account at the end of
an Offering solely by reason of the inability to purchase a fractional share
will be carried forward to the next Offering; any other balance remaining in a
Participant’s account at the end of an Offering will be refunded to the
Participant promptly.





--------------------------------------------------------------------------------





If a Participant has more than one Option outstanding under the Plan, unless he
or she otherwise indicates in agreements or notices delivered hereunder: (i)
each agreement or notice delivered by that Participant shall be deemed to apply
to all of his or her Options under the Plan; and (ii) an Option with a lower
Option Price (or an earlier granted Option, if different Options have identical
Option Prices) shall be exercised to the fullest possible extent before an
Option with a higher Option Price (or a later granted Option if different
Options have identical Option Prices) shall be exercised.
10.Issuance of Certificates. Certificates, or book entries for uncertificated
shares, representing shares of Common Stock purchased under the Plan may be
issued only in the name of the employee or, if permitted by the Administrator,
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship, or in the name of a broker authorized by the
employee to be his, her or their, nominee for such purpose.
11.Definitions.
The term “Affiliate” means any entity that is directly or indirectly controlled
by the Company which does not meet the definition of a Subsidiary below, as
determined by the Administrator, whether new or hereafter existing.
The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code or comparable reductions
under laws outside the United States, and commissions, but excluding overtime,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances or travel expenses, income or gains on the exercise,
vesting or settlement of Company equity incentive awards, and similar items. The
Administrator shall have the discretion to determine the application of this
definition to Participants outside of the United States.
The term “Designated Company” means any present or future Affiliate or
Subsidiary (as defined below) that has been designated by the Administrator to
participate in the Plan. The Administrator may so designate any Affiliate or
Subsidiary, or revoke any such designation, at any time and from time to time,
either before or after the Plan is approved by the stockholders and may further
designate such companies as participating in the 423 Component or the Non-423
Component. For purposes of the 423 Component, only Subsidiaries may be
Designated Companies. The current list of Designated Companies is attached
hereto as Appendix A.





--------------------------------------------------------------------------------





The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the New York Stock Exchange (the “NYSE”) or another national
securities exchange, the determination shall be made by reference to the closing
price on such date. If there is no closing price for such date, the
determination shall be made by reference to the last date preceding such date
for which there is a closing price. Notwithstanding the foregoing, if the date
for which Fair Market Value of the Common Stock is determined is the first day
when trading prices for the Common Stock are reported on the NYSE or another
national securities exchange, the Fair Market Value of the Common Stock shall be
the “Price to the Public” (or equivalent) set forth on the cover page for the
final prospectus relating to the Company’s Initial Public Offering.
The term “Initial Public Offering” means the first day when trading prices for
the Common Stock are reported on the NYSE or another national securities
exchange, pursuant to an effective registration statement under the U.S.
Securities Act of 1933, as amended, covering the offer and sale by the Company
of its Common Stock.
The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.
The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.
The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.
12.Rights on Termination of Employment. Unless otherwise required by applicable
law, if a Participant’s employment terminates for any reason before the Exercise
Date for any Offering, no contributions will be taken from any pay due and owing
to the Participant and the balance in the Participant’s account will be paid to
such Participant or, in the case of such Participant’s death, if permitted by
the Administrator, to his or her designated beneficiary as if such Participant
had withdrawn from the Plan under Section 7. An employee will be deemed to have
terminated employment, for this purpose, if the corporation that employs him or
her, having been a Designated Company, ceases to be an Affiliate or a
Subsidiary, as applicable, or if the employee is transferred to any corporation
other than the Company or a Designated Company. An employee will not be deemed
to have terminated employment for this purpose, if the employee is on an
approved leave of absence for military service or sickness or for any other
purpose





--------------------------------------------------------------------------------





approved by the Company, if the employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise provides in
writing.
13.Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Company, whenever the Administrator determines that such
rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Company has employees; provided that if such
rules are inconsistent with the requirements of Section 423(b) of the Code,
these employees will participate in the Non-423 Component. Any special rules
established pursuant to this Section 13 shall, to the extent possible, result in
the employees subject to such rules having substantially the same rights as
other Participants in the Plan.
14.Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay or other contributions shall
deem such Participant to be a holder of the shares of Common Stock covered by an
Option under the Plan until such shares have been purchased by and issued or
transferred to him or her.
15.Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.
16.Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose; unless otherwise required under applicable law.
17.Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.
18.Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require





--------------------------------------------------------------------------------





stockholder approval in order for the 423 Component of the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.
19.Insufficient Shares. If the total number of shares of Common Stock that would
otherwise be purchased on any Exercise Date plus the number of shares purchased
under previous Offerings under the Plan exceeds the maximum number of shares
issuable under the Plan, the shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Common Stock
on such Exercise Date.
20.Termination of the Plan. The Plan may be terminated at any time by the Board.
Upon termination of the Plan, all amounts in the accounts of Participants shall
be promptly refunded. The Plan shall automatically terminate on the ten year
anniversary of the date of the Company’s Initial Public Offering.
21.Compliance with Law. The Company’s obligation to sell and deliver Common
Stock under the Plan is subject to completion of any registration or
qualification of the Common Stock under any U.S. or non-U.S. local, state or
federal securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, and to obtaining any approval or other clearance from any U.S.
and non-U.S. local, state or federal governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Company is under no obligation to register or
qualify the Common Stock with the SEC or any other U.S. or non-U.S. securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of such stock.
22.Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
California, applied without regard to conflict of law principles.
23.Issuance or Transfer of Shares. Shares may be issued upon exercise of an
Option from authorized but unissued shares of Common Stock or, in the
alternative, the Company may arrange for the transfer of shares of Common Stock
(including from shares of Common Stock held in the treasury of the Company, or
from any other proper source).
24.Tax Withholding. Each Participant agrees, by participating in the Plan, that
the Company and its Affiliates and Subsidiaries shall have the right to deduct
any Tax Liability from any payment of any kind otherwise





--------------------------------------------------------------------------------





due to the Participant, including shares of Common Stock issuable under the
Plan. Where a Tax Liability arises in connection with the Plan, the Company
and/or a Designated Company may require that, as a condition of exercise of an
Option and purchase of shares of Common Stock, a Participant must either:
(a)make a payment to the Company, or otherwise as the Company directs, of an
amount equal to the Company’s estimate of the amount of the Tax Liability; or
(b)enter into arrangements acceptable to the Company to secure that such payment
is made (whether by surrender of shares of Common Stock, net share issuance, the
sale of shares of Common Stock or otherwise).
For these purposes, “Tax Liability” shall mean any amount of U.S. or non-U.S.
federal, state or local income tax, social security (or similar) contributions,
payroll tax, fringe benefits tax, payment on account and/or other tax-related
items related to the participation in the Plan and legally applicable to the
Participant, which the Company and/or an Affiliate or Subsidiary become liable
to pay on the Participant’s behalf to the relevant authorities in any
jurisdiction.
25.Notification Upon Sale of Shares. Each Participant who is subject to tax in
the United States with respect to his or her participation in the Plan agrees,
by entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased.
26.Effective Date and Approval of Shareholders. The Plan shall take effect on
the date immediately preceding the date on which the Company’s Registration
Statement on Form S-1 becomes effective, subject to approval by the holders of a
majority of the votes cast at a meeting of stockholders at which a quorum is
present or by written consent of the stockholders.





--------------------------------------------------------------------------------





APPENDIX A


Designated Companies
Twilio UK Limited (England and Wales)
Twilio Colombia S.A.S. (Colombia)
Twilio IP Holding Limited (Ireland)
Twilio Ireland Limited (Ireland)
Twilio Germany GmbH (Germany)
Twilio Hong Kong Limited (Hong Kong)
Twilio Singapore Pte. Ltd. (Singapore)
Twilio Spain, S.L.(Spain)
Twilio Sweden AB (Sweden)
Twilio Australia Pty Ltd (Australia)
Twilio Berlin GmbH (Germany)
Twilio Czechia (Czechia)
Twilio Japan GK (Japan)
Twilio Netherland BV (The Netherlands)
SendGrid, Inc.
Twilio France
Twilio Netherlands





